     Case 2:20-cr-00326-JFW Document 187 Filed 05/13/21 Page 1 of 5 Page ID #:1729



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     MACK E. JENKINS (Cal. Bar No. 242101)
 4   Assistant United States Attorney
     Chief, Public Corruption & Civil Rights Section
 5   VERONICA DRAGALIN (Cal. Bar No. 281370)
     MELISSA MILLS (Cal. Bar No. 248529)
 6   Assistant United States Attorneys
     Public Corruption & Civil Rights Section
 7        1500 United States Courthouse
          312 North Spring Street
 8        Los Angeles, California 90012
          Telephone: (213) 894-2091/0647/0627
 9        Facsimile: (213) 894-6436
          E-mail:    Mack.Jenkins@usdoj.gov
10                   Veronica.Dragalin@usdoj.gov
                     Melissa.Mills@usdoj.gov
11
     Attorneys for Plaintiff
12   UNITED STATES OF AMERICA

13                            UNITED STATES DISTRICT COURT

14                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

15   UNITED STATES OF AMERICA,                No. 2:20-CR-326(A)-JFW-1,2,4,5,6

16              Plaintiff,                    ORDER SETTING TRIAL DATES AND
                                              FINDINGS REGARDING EXCLUDABLE TIME
17                    v.                      PERIODS PURSUANT TO SPEEDY TRIAL
                                              ACT
18   JOSE LUIS HUIZAR, et. al,
                                              TRIAL DATE: 5/24/2022 at 8:30 a.m.
19              Defendants.

20

21
           The Court has read and considered the Stipulation Regarding
22
     Request for (1) Setting Trial Date and (2) Findings of Excludable
23
     Time Periods Pursuant to Speedy Trial Act, the Joint Status Report
24
     Regarding Request for Setting Trial and Related Dates, and the
25
     Revised Joint Status Report Regarding Request for Setting Trial and
26
     Related Dates filed by the parties in this matter, the Central
27
     District of California’s General Orders and Orders of the Chief Judge
28
     Case 2:20-cr-00326-JFW Document 187 Filed 05/13/21 Page 2 of 5 Page ID #:1730



 1   regarding the Coronavirus Public Emergency (collectively,

 2   “Coronavirus Orders”), and the parties’ respective positions at

 3   status hearings on April 5, 2021 and May 10, 2021.           The Court hereby

 4   finds that the Stipulation, Joint Status Report, Revised Joint Status

 5   Report, Coronavirus Orders, and information provided at the April 5,

 6   2021 and May 10, 2021 status hearings, which this Court incorporates

 7   by reference into this Order, demonstrate facts that support a

 8   continuance of the trial date in this matter, and provides good cause

 9   for a finding of excludable time pursuant to the Speedy Trial Act, 18

10   U.S.C. § 3161.

11          The Court further finds that: (i) the ends of justice served by

12   the continuance outweigh the best interest of the public and

13   defendants in a speedy trial; (ii) failure to grant the continuance

14   would be likely to make a continuation of the proceeding impossible,

15   or result in a miscarriage of justice; (iii) the case is so unusual

16   and so complex, due to the nature of the prosecution, that it is

17   unreasonable to expect preparation for pre-trial proceedings or for

18   the trial itself within the time limits established by the Speedy

19   Trial Act; and (iv) failure to grant the continuance would

20   unreasonably deny defendants continuity of counsel and would deny

21   defense counsel the reasonable time necessary for effective

22   preparation, taking into account the exercise of due diligence.

23          THEREFORE, FOR GOOD CAUSE SHOWN:

24          1.   The trial in this matter is set for May 24, 2022 at 8:30

25   a.m.   The briefing and hearings schedule for motions and other pre-

26   trial deadlines shall be:

27

28

                                           2
Case 2:20-cr-00326-JFW Document 187 Filed 05/13/21 Page 3 of 5 Page ID #:1731
Case 2:20-cr-00326-JFW Document 187 Filed 05/13/21 Page 4 of 5 Page ID #:1732
     Case 2:20-cr-00326-JFW Document 187 Filed 05/13/21 Page 5 of 5 Page ID #:1733



 1   the Speedy Trial Act may in the future authorize the exclusion of

 2   additional time periods from the period within which trial must

 3   commence.

 4         IT IS SO ORDERED.

 5

 6     May 13, 2021
       DATE                                    HONORABLE JOHN F. WALTER
 7                                             UNITED STATES DISTRICT JUDGE
 8

 9   CC: USPO/PSA; USM
10   Presented by:
11        /s/
      MACK E. JENKINS
12    Assistant United States Attorney
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           5
